Citation Nr: 0919249	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for a service-connected injury of the left wrist 
(minor wrist).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
hip arthritis, to include as secondary to the Veteran's 
service-connected left hip disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee arthritis, to include as secondary to the Veteran's 
service-connected left hip disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee arthritis, to include as secondary to the Veteran's 
service-connected left hip disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the Veteran's claim for an 
increased disability rating for his left wrist disability, 
and declining to reopen the remaining claims presently on 
appeal.  

The Veteran requested and was afforded a Video Conference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, D.C., in February 2009.  A written transcript of 
this hearing was prepared and has been incorporated into the 
evidence of record.  

The issues of entitlement to an increased disability rating 
for a left wrist disability, and entitlement to service 
connection for right hip arthritis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO's April 1996 decision denying the Veteran's claim 
of service connection for a right hip disorder was not 
appealed, and is therefore final.  

2.  Evidence received since the April 1996 final decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right hip disorder and 
raises a reasonable possibility of substantiating the claim.

3.  The RO's August 2000 decision denying the Veteran's claim 
of service connection for arthritis of various joints, to 
include the knees, was not appealed, and is therefore final.  

4.  Evidence received since the August 2000 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for left knee 
arthritis and does not raise a reasonable possibility of 
substantiating the claim.

5.  Evidence received since the August 2000 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for right knee 
arthritis and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for the Veteran's right hip disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence having been received, the 
Veteran's claim of entitlement to service connection for a 
right hip disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The August 2000 rating decision denying service 
connection for arthritis of the Veteran's joints, to include 
the knees, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

4.  New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for left 
knee arthritis remains closed.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

5.  New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for 
right knee arthritis remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
December 2003 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Specifically, the Veteran was 
informed that his claim was previously denied because the 
evidence of record failed to establish that the claimed 
disabilities were incurred in or aggravated by military 
service.  The Veteran was again provided with this notice in 
a May 2006 letter.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records, as well as the records of the Veteran's 
outpatient treatment with VA.  Significantly, the Veteran 
informed VA in a September 2007 letter that he had no 
additional evidence to provide in support of his claim.  VA 
has obtained all of these records.  

The Board recognizes that the Veteran was not afforded VA 
examination of the knees in this case.  However, VA is not 
required to provide an examination for these claims.  
According to 38 C.F.R. § 3.159(c)(4)(iii), paragraph 
3.159(c)(4)(i) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  The Court has interpreted this to mean 
that VA is not required to provide examination or opinions to 
a claimant who attempts to reopen a finally adjudicated claim 
until new and material evidence has been submitted.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).  Therefore, 
since the Board has concluded that the Veteran failed to 
submit new and material evidence regarding his claims of 
bilateral knee arthritis, no further discussion is required 
relating to VA's duty to provide an examination.  

As such, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Application to Reopen a Claim of Service Connection for Right 
Hip Arthritis

In an April 1996 decision, the RO denied the Veteran's claim 
of entitlement to service connection for right hip arthritis.  
The RO noted that no evidence had been submitted relating the 
Veteran's claim of arthritis to his military service.  The 
Veteran did not appeal this decision, and it is therefore 
final.  Therefore, for the evidence to be material in this 
case, it must address this unestablished fact.  

Since this decision, a VA outpatient treatment record dated 
May 2003 has been incorporated into the record.  The record 
is a hip X-ray which found arthritic changes around the right 
sacroiliac joint.  The radiologist noted that these injuries 
are sometimes related to a patient's limping.  

Based on the above evidence, the Board finds that the 
Veteran's claim for right hip arthritis is reopened.  The May 
2003 X-ray suggests that the Veteran's right hip arthritis 
could be secondary to another disorder, such as the Veteran's 
service-connected left hip disability.  Service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Therefore, this evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

Having afforded the Veteran the full benefit of the doubt, 
the Board finds that the Veteran has submitted new and 
material evidence, and his claim of entitlement to service 
connection for right hip arthritis is reopened.  See 
38 U.S.C. § 5107(b).  



Application to Reopen a Claim of Service Connection for 
Bilateral Knee Arthritis

The Veteran was denied service connection for arthritis to 
multiple joints, to include both of his knees, in an August 
2000 rating decision.  The Veteran did not appeal the 
decision made regarding his bilateral knee disorder, and as 
such, this decision is final.  The RO noted that while there 
was evidence of bilateral knee arthritis, there was no 
evidence suggesting that this disorder was related to the 
Veteran's military service.  Therefore, for the evidence to 
be material in this case, it must address this unestablished 
fact.  

That said, none of the evidence submitted by the Veteran 
since the August 2000 rating decision addresses this 
evidentiary deficiency.  Medical records from August 2000 
report a history of bilateral knee surgery.  VA outpatient 
treatment records from January 2001 through June 2003 
indicate that the Veteran continued to report bilateral knee 
pain, with occasional giving way and episodes of locking.  
These treatment records indicate that the Veteran was 
diagnosed with degenerative joint disease of the knees 
bilaterally.  A June 2007 VA psychiatric treatment note also 
indicates that the Veteran was complaining of bilateral knee 
pain.  However, the fact that the Veteran had a bilateral 
knee disorder manifested by pain was already established at 
the time of the August 2000 RO decision.  

The RO did not deny the Veteran's claim in August 2000 for 
lack of evidence establishing that the Veteran suffered from 
a bilateral knee disorder.  In fact, the RO noted that X-ray 
evidence from November 1998 established that the Veteran 
suffered from osteoarthritis of the knees.  Rather, the 
Veteran's claim was denied for lack of medical evidence 
linking the Veteran's bilateral knee disorder to his military 
service or his service-connected disabilities.  Presently, no 
such evidence has been received by VA.  

The only evidence submitted by the Veteran suggesting a 
connection between his bilateral knee disorder and his 
military service is his own testimony.  The Veteran indicated 
in a statement received by VA in February 2003 that his 
bilateral knee surgeries were a direct result of his service-
connected hip problems.  Also, according to the Veteran's 
February 2009 hearing testimony, the Veteran indicated that 
his bilateral knee disorder was a result of numerous 
parachute jumps he participated in during his military 
service.  

However, the Veteran is not competent to offer such a medical 
opinion in this case.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  The 
Veteran has not submitted any medical evidence since the 
August 2000 rating decision suggesting that there is a 
relation between the Veteran's bilateral knee disorder and 
his military service or his service-connected left hip 
disorder.  

Additionally, the Veteran already made similar assertions in 
his original claim for service connection of June 1982.  As 
such, the testimony of the Veteran linking his bilateral knee 
disorder to his military service is not new.  The Board may 
not reopen the Veteran's claim based on this testimony.  

The Board notes that the Veteran indicated in his February 
2009 hearing that he was told he had "jumper's knee" during 
his early medical treatment.  The record does contain a VA 
treatment note from April 1982, indicating that the physician 
described the Veteran's right knee disorder as "jumper's 
knee."  However, this record was available to the RO prior 
to the August 2000 rating decision and is therefore not new 
evidence.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
Veteran's bilateral knee disorder was incurred in service or 
is secondary to his service-connected left hip disability.  
As such, the evidence does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim and does 
not raise a reasonable possibility of substantiating the 
claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a bilateral knee disorder remains 
denied.  


ORDER

New and material evidence has been received, and the 
Veteran's claim of service connection for right hip 
arthritis, to include as secondary to a service-connected 
left hip disability, is reopened; to this extent, the claim 
is granted.  

New and material evidence has not been received, and the 
Veteran's claim of service connection for left knee 
arthritis, to include as secondary to a service-connected 
left hip disability, is not reopened.  

New and material evidence has not been received, and the 
Veteran's claim of service connection for right knee 
arthritis, to include as secondary to a service-connected 
left hip disability, is not reopened.  


REMAND

Increased Disability Rating for a Left Wrist Disability

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For an 
increased-compensation claim, § 5103(a) requires that the 
Veteran be notified of a need to demonstrate a worsening of 
this disorder, including the impact on his employment and 
daily life.  Also, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  As of yet, the Veteran has not received proper 
notice addressing all of these factors.  

In a statement received by VA in June 2003, the Veteran 
indicated that his left wrist disability had worsened.  The 
evidence also establishes that the Veteran underwent surgery 
for left wrist fusion in September 2000.  The duty to conduct 
a contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran 
is entitled to a new examination after a 2 year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity).  
Furthermore, in a letter received by VA in October 2004, the 
Veteran indicated that he had requested a compensation and 
pension examination for his service-connected disabilities.  
Therefore, considering that the evidence suggests that the 
Veteran's symptomatology may be worse, along with the fact 
that the Veteran's last VA examination of the left wrist was 
in November 1971, the Veteran must be provided with the 
opportunity to report for a current VA examination of the 
left wrist as he has requested.  

Furthermore, it does not appear that any VA medical treatment 
records have been obtained since July 2003.  The only records 
since this date are mostly VA psychiatric records from April 
2007 to April 2008.  Therefore, VA medical records from July 
2003 to the present should be obtained and incorporated into 
the evidence of record.  

Arthritis of the Right Hip

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, the evidence establishes that the 
Veteran has a current disorder of the right hip.  Therefore, 
the first criterion has been met.  According to a November 
1971 VA examination of record, the Veteran injured his left 
hip during military service in an automobile accident.  An X-
ray taken during this examination establishes that the 
Veteran had marked hypertrophy of both the right hip and the 
left hip at this time.  Therefore, there is evidence of an 
in-service injury, at least to the left hip.  Finally, a May 
2003 hip X-ray of record notes that the Veteran had arthritic 
changes around the right sacroiliac joint.  The radiologist 
noted that these injuries are sometimes related to a patient 
limping.  This suggests a possible association to another 
disorder, such as the Veteran's service-connected left hip 
disorder.  The Court of Appeals for Veterans Claims has 
stated that the third McLendon element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the Veteran's service.  As such, VA 
examination is required of the Veteran's right hip before 
appellate review may proceed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should send the Veteran notice 
in compliance with Vazquez-Flores, 
advising the claimant that he may submit 
evidence showing the effects of the 
worsening or increase in severity upon his 
employment and daily life, and providing 
the Veteran with notice of the criteria 
listed in Diagnostic Code 5214.

2. VA treatment records since July 2003 
should be obtained and incorporated into 
the Veteran's claims file.  The Veteran 
indicated in his February 2009 Video 
hearing that all of his medical treatment 
has been with VA.  

3. The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected left wrist disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should set 
forth all orthopedic symptomatology 
associated with the Veteran's left wrist 
disorder, including loss of range of 
motion during flare-ups, and any 
associated neurologic symptomatology, 
assuming such symptomatology exists.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the wrist.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

4. The Veteran should also be afforded VA 
examination with the appropriate 
specialist(s) for his right hip.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's right hip 
disorder is related to the Veteran's 
military service, or, if it is at least as 
likely as not that the Veteran's right hip 
disorder is secondary to his service-
connected left hip disorder.  A complete 
rationale for the opinion offered must be 
provided with this opinion.  

5. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


